         Case 1:13-cr-00168-JDB Document 344 Filed 07/29/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :       Criminal No. 13-168 (JDB)
                                                     :
              v.                                     :
                                                     :
MICHAEL T. SESTAK,                                   :
                                                     :
               Defendant.                            :

          GOVERNMENT=S RESPONSE TO DEFENDANT’S SECOND MOTION FOR
               EARLY TERMINATION OF SUPERVISED RELEASE

       The United States of America, by its attorney, the United States Attorney for the District

of Columbia, hereby notifies the Court that the government does not oppose defendant’s second

motion for early termination of supervised release and defers to the Court on this matter.



                                             Respectfully submitted,

                                             JESSIE K LIU
                                             UNITED STATES ATTORNEY
                                             D.C. Bar No. 472845

                                       By:   ____________/s/____________________
                                             BRENDA J. JOHNSON
                                             Assistant U.S. Attorney
                                             D.C. Bar No. 370737
                                             Tel: (202) 252-7801
                                             Brenda.Johnson@usdoj.gov
                                             National Security Section
                                             555 4th Street, N.W., 11th floor
                                             Washington, D.C. 20530
